Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1390 Filed
                                  Filedon
                                        on12/09/19
                                           03/12/19ininTXSD
                                                        TXSD Page
                                                              Page11ofof51
                                                                         5




                             Exhibit A, Page 1 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1390 Filed
                                  Filedon
                                        on12/09/19
                                           03/12/19ininTXSD
                                                        TXSD Page
                                                              Page22ofof51
                                                                         5




                             Exhibit A, Page 2 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1390 Filed
                                  Filedon
                                        on12/09/19
                                           03/12/19ininTXSD
                                                        TXSD Page
                                                              Page33ofof51
                                                                         5




                             Exhibit A, Page 3 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1390 Filed
                                  Filedon
                                        on12/09/19
                                           03/12/19ininTXSD
                                                        TXSD Page
                                                              Page44ofof51
                                                                         5




                             Exhibit A, Page 4 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1390 Filed
                                  Filedon
                                        on12/09/19
                                           03/12/19ininTXSD
                                                        TXSD Page
                                                              Page55ofof51
                                                                         5




                             Exhibit A, Page 5 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1397 Filed
                                  Filedon
                                        on12/09/19
                                           03/20/19ininTXSD
                                                        TXSD Page
                                                              Page61ofof51
                                                                         1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                      March 21, 2019
                                                                    David J. Bradley, Clerk




                             Exhibit A, Page 6 of 51
      Case
      Case 4:19-cv-01712
           4:14-cv-01698 Document
                         Document 14-2
                                  1401 Filed
                                        Filedon
                                              on12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page71ofof51
                                                                               6



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

KEITH COLE, JACKIE BRANNUM,                               §
RICHARD ELVIN KING, LAVAR SANTEE,                         §
FRED WALLACE, and MARVIN RAY                              §
YATES, individually and on behalf of those                §
similarly situated,                                       §
         Plaintiffs,                                      §
                                                          §
v.                                                        §            No. 4:14-cv-1698
                                                          §
BRYAN COLLIER, in his official capacity,                  §
ROBERT HERRERA, in his official capacity                  §
and TEXAS DEPARTMENT OF                                   §
CRIMINAL JUSTICE,                                         §
      Defendants.                                         §

     TDCJ’S RESPONSE TO MR. DOUTHIT’S PETITION FOR WRIT OF MANDAMUS

        Defendants Texas Department of Criminal Justice, Bryan Collier, and Robert Herrera

(collectively, TDCJ) submit this response to the Court’s order for a response [ECF No. 1397] to a

Petition for Mandamus filed in the district court. [ECF No. 1316] (The “Petition”).

        Mr. Shannon Mark Douthit is a class member who is currently housed in climate controlled

housing at the Pack Unit in Navasota, Texas. In his Petition, Mr. Douthit complains that he was made

to carry his personal property from his dorm to the gym during a routine annual unit shakedown.

[ECF No. 1390 at 4]. A unit-wide shakedown involves a search of all areas of the prison, including

housing areas. Mr. Douthit complains that due to his disability, he has trouble carrying his property

bag. He also claims to have medically prescribed restriction from carrying anything over thirty pounds.

Mr. Douthit claims that he fell and injured his leg as a result of being ordered to carry his personal

property during the shakedown, which occurred from December 3 to December 7, 2018. [ECF No.

1390 at 4, ¶¶ 2, 5]. He claims this treatment was motivated by retaliation. [ECF No. 1390 at 4, ¶ 9].

He asks the court to order TDCJ to move him to a different unit that is “minimum security single

level” and air-conditioned.
                                                    1
                                          Exhibit A, Page 7 of 51
    Case
    Case 4:19-cv-01712
         4:14-cv-01698 Document
                       Document 14-2
                                1401 Filed
                                      Filedon
                                            on12/09/19
                                               04/05/19ininTXSD
                                                            TXSD Page
                                                                  Page82ofof51
                                                                             6



                                               Response

        Initially, there is no record that Mr. Douthit sustained an injury during the shakedown between

December 3 and December 7. Exhibit A (Mr. Douthit’s medical records).



Exhibit A at 4–14. Had he fallen and injured himself, a unit incident report would have been generated

and a medical response would have been requested, which would also generate records. Exhibit B at

2. One month later,

                                  . Exhibit B (affidavit of Assistant Warden Wilder). Because so much

time had passed since the shakedown,



                                                             . Exhibit B.

        Regarding the procedures for a unit shakedown, inmates who are unable to carry their property

bags are afforded the use of carts. Generally, SSI’s (service support inmates) are assigned to help

during the shakedown by pushing the carts around. Exhibit B. The Pack Unit has four large carts that

are approximately eight feet long, and five small carts that are approximately four feet long, all of

which are used for inmates’ property during shakedowns. Exhibit B at 2. The unit will also utilize any

other carts that are available, such as carts from the kitchen or mail carts that are not otherwise being

used elsewhere. Inmates in wheelchairs are not required to remove their property from their housing

area, and their dorms are searched with their property in place. Housing areas are searched in sections.

Typically, all of the inmates’ property from an entire section fits on one to two of the large carts.

Occasionally, there may be a short wait for an available cart. Exhibit B at 2. Carts are not provided to

individual inmates to use; rather, the carts are pushed around for multiple inmates to place their

property on. The inmates then accompany the cart—and the SSI or officer pushing the cart—to the

search area so that no inmate is separated from their personal property at any time.


                                                     2
                                           Exhibit A, Page 8 of 51
    Case
    Case 4:19-cv-01712
         4:14-cv-01698 Document
                       Document 14-2
                                1401 Filed
                                      Filedon
                                            on12/09/19
                                               04/05/19ininTXSD
                                                            TXSD Page
                                                                  Page93ofof51
                                                                             6



        No inmates are made to carry their personal property if they are unable to or have difficulty

due to a disability. Exhibit B at 2. For any inmate using a walker or crutches, carts are utilized for their

property. Mr. Douthit walks with a prosthetic, leaving his arms free.

        At the time of the December 2018 shakedown, Mr. Douthit was housed in Bunk 9 of the

expansion dorm. The distance between his bunk and the area where property searches took place is

much less than 200 yards. The path is flat and without stairs. Exhibit B at 2. Because of the short

distance, it is possible that carts were not utilized to move Mr. Douthit’s property. Instead, to move

the property this short distance, inmates are permitted to make multiple trips, solicit help from others,

or drag the property bags. Exhibit B at 2.

        To state a claim of retaliation, a claimant must show a violation of a specific constitutional

right, a retaliatory motive, and but-for causation. Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995).

The Pack Unit Wardens report that nothing about the procedures during shakedown, including the

use of carts, has changed. The Pack Unit has experienced changes in its population resulting in more

inmates with disabilities. Based on the change in population, the unit is evaluating the need for

additional carts. Exhibit B at 2. Mr. Douthit’s allegation that he has been retaliated against because of

the heat litigation is without merit; he fails to demonstrate but-for causation or a violation of

constitutional right. Woods, 60 F.3d at 1164.

        As to Mr. Douthit’s allegation that Major Perez stated: “You air heads have taken others out

of their comfort zone, so I’m going to take you out of yours,” the claim is unsubstantiated. Major

Perez no longer works at the Pack Unit. Assistant Warden Wilder investigated Mr. Douthit’s specific

allegations against Sergeant Kroll, which are also unsubstantiated. Exhibit B at 2. If Sgt. Kroll had

observed any inmate fall, he would have initiated ICS (incident command system) and asked for a

medical response. Sgt. Kroll also stated that due to the close proximality between the expansion dorms

and the property search area, he allows inmates to make multiple trips if needed. Exhibit B at 2.


                                                       3
                                             Exhibit A, Page 9 of 51
   Case
    Case4:19-cv-01712
         4:14-cv-01698 Document
                        Document14-2
                                 1401 Filed
                                       Filedonon12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page104 of
                                                                            of 51
                                                                               6



                       The Court Lacks Jurisdiction to Issue a Writ of Mandamus

        Federal district courts are courts of limited statutory jurisdiction. See Dunn–McCampbell Royalty

Interest, Inc. v. Nat'l Park Serv., 112 F.3d 1283, 1286 (5th Cir. 1997); Veldhoen v. U.S. Coast Guard, 35

F.3d 222, 225 (5th Cir. 1994). The only federal statute conferring the authority to issue writs of

mandamus on the federal district courts is 28 U.S.C. § 1361. That statute specifically provides that

“[t]he district courts shall have original jurisdiction of any action in the nature of mandamus to compel

an officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” Dunn–McCampbell Royalty Interest, Inc., 112 F.3d at 1288 (quoting 28 U.S.C. § 1361). The

respondent in this case is TDCJ and its employees, none of which are federal officers, agents, or

employees. They are not, therefore, subject to the statutory mandamus authority of a federal district

court. This court lacks jurisdiction to grant Douthit’s request for mandamus relief. “[A] federal court

lacks the general power to issue writs of mandamus to direct state courts and their judicial officers in

the performance of their duties where mandamus is the only relief sought.” Moye v. Clerk, DeKalb

County Superior Court, 474 F.2d 1275, 1275 (5th Cir. 1973).

                                              Conclusion

        Because the court lacks jurisdiction to issue a writ of mandamus directing TDCJ to move Mr.

Douthit to a different unit, and because Mr. Douthit’s allegations are unsubstantiated, the Court

should deny his petition.

                                                Respectfully submitted.

                                                KEN PAXTON
                                                Attorney General of Texas

                                                JEFFREY C. MATEER
                                                First Assistant Attorney General

                                                DARREN McCARTY
                                                Deputy Attorney General for Civil Litigation



                                                     4
                                          Exhibit A, Page 10 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1401 Filed
                                    Filedonon12/09/19
                                              04/05/19ininTXSD
                                                           TXSD Page
                                                                 Page115 of
                                                                         of 51
                                                                            6



                                     SHANNA E. MOLINARE
                                     Division Chief, Law Enforcement Defense Division

                                     /s/ Leah O’Leary
                                     LEAH O’LEARY
                                     State Bar No. 24079074
                                     Southern District No.: 1563191
                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 463-2080 / (512) 936-2109 Fax
                                     Leah.OLeary@oag.texas.gov

                                     ATTORNEYS FOR DEFENDANTS
                                     COLLIER, HERRERA, AND TDCJ




                                          5
                               Exhibit A, Page 11 of 51
   Case
    Case4:19-cv-01712
         4:14-cv-01698 Document
                        Document14-2
                                 1401 Filed
                                       Filedonon12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page126 of
                                                                            of 51
                                                                               6



                             NOTICE OF ELECTRONIC FILING

        I, Leah O’Leary, Assistant Attorney General of Texas, do herby certify that I have
electronically filed this pleading in accordance with the Electronic Case Files System of the Southern
District of Texas, on April 5, 2019

                                               /s/ Leah O’Leary
                                               LEAH O’LEARY
                                               Assistant Attorney General


                                 CERTIFICATE OF SERVICE

                I, Leah O’Leary, Assistant Attorney General of Texas, certify that a true and correct
copy of the foregoing has been served to all attorneys of record by electronic notice in accordance
with Rule 5(b)(2) of the Federal Rules of Civil Procedure on April 5, 2019 and an unredacted copy
was sent to Shannon Douthit via United States Mail to the address below:

Shannon Mark Douthit, # 453033
Wallace Pack Unit
2400 Wallace Pack Road
Navasota, Texas 77868


                                               /s/ Leah O’Leary
                                               LEAH O’LEARY
                                               Assistant Attorney General




                                                    6
                                         Exhibit A, Page 12 of 51
   Case
    Case4:19-cv-01712
         4:14-cv-01698 Document
                        Document14-2
                                 1402 Filed
                                       Filedonon12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page131 of
                                                                            of 51
                                                                               8



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION
KEITH COLE, JACKIE BRANNUM, RICHARD              §
KING, MICHAEL DENTON, FRED WALLACE,              §
and MARVIN RAY YATES, individually and on        §
behalf of those similarly situated,              §                CIVIL ACTION NO.
                                    Plaintiffs,  §                   4:14-cv-1698
                                                 §
v.                                               §
                                                 §
BRYAN COLLIER, in his official capacity,         §
ROBERT HERRERA, in his official capacity, and    §
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, §
                                                 §
                                     Defendants. §

          PLAINTIFFS’ COURT ORDERED RESPONSE IN OPPOSITION TO
           SHANNON DOUTHIT’S PETITION FOR WRIT OF MANDAMUS

       Plaintiffs respectfully oppose Shannon Douthit’s petition for writ of mandamus. Class

Counsel has been investigating Mr. Douthit’s concerns by speaking with him, other inmates he

identified for Class Counsel, and other reliable inmates identified during the course of this

litigation. Class Counsel, however, is not empowered to unilaterally stop TDCJ from engaging in

the complained-of behavior and mandamus is not an appropriate remedy in this circumstance.

       However, if the Court finds reason to suspect TDCJ’s conduct is related to the settlement,

and constitutes retaliation, Class Counsel respectfully suggests that the Court order a show-cause

hearing (at TDCJ’s expense) where TDCJ will be required to produce the officials Mr. Douthit

alleges made the retaliatory comments for cross examination by Class Counsel, and to produce

the evidence Mr. Douthit alleges exists (including the video recordings of the offending shake

downs).




                                       Exhibit A, Page 13 of 51
      Case
       Case4:19-cv-01712
            4:14-cv-01698 Document
                           Document14-2
                                    1402 Filed
                                          Filedonon12/09/19
                                                    04/05/19ininTXSD
                                                                 TXSD Page
                                                                       Page142 of
                                                                               of 51
                                                                                  8



I.       SUMMARY OF THE ARGUMENT

         Several inmates have complained to Class Counsel that, beginning shortly after the

settlement, TDCJ employed a burdensome shakedown practice in which elderly or disabled

inmates were threatened with destruction of their belongings if they do not carry them,

unassisted, across the Pack Unit facility. Though some inmates have alleged officers made

statements that could indicate malicious intent (see Doc. 1390, p. 4, ¶ 7), Class Counsel has little

recourse other than to trust TDCJ’s initial assurances that the shakedown practice either did not

occur or, if it did, was not malicious. TDCJ has consistently stated that the prison continues to

provide carts for inmates to carry their belongings, the accommodation typically provided to

elderly and disabled inmates during shake downs. When class members living in the E Building

reported similar conduct again late last year, Class Counsel again promptly visited witnesses and

requested further information from TDCJ. After Mr. Douthit’s motion was filed, TDCJ again

assured class counsel that no such practice had occurred. Ex. 5, Email from TDCJ Counsel, p. 1.

         Given this posture, Mr. Douthit’s motion should be denied as to Class Counsel. Class

Counsel, though doubtful that mandamus is the appropriate remedy against TDCJ, takes no

position on the merits of Mr. Douthit’s allegations at this time as Class Counsel lacks sufficient

evidence to support (or refute) his allegations. See FED. R. CIV. PROC. 11. Class Counsel has

been diligently investigating, albeit with reluctance to involve the Court given the limited

information available, and the difficult to verify nature of the allegations.

II.      NATURE & STAGE OF THE PROCEEDING

         Plaintiffs are a class of prisoners at the TDCJ Pack Unit in Navasota, Texas. Doc. 1.

         On June 14, 2016, this Court certified a class (and subclasses) of prisoners “who

currently are, or in the future will be, incarcerated at the Pack Unit.” Doc. 473, pp. 2–3, 22. On



                                                    2
                                         Exhibit A, Page 14 of 51
    Case
     Case4:19-cv-01712
          4:14-cv-01698 Document
                         Document14-2
                                  1402 Filed
                                        Filedonon12/09/19
                                                  04/05/19ininTXSD
                                                               TXSD Page
                                                                     Page153 of
                                                                             of 51
                                                                                8



July 19, 2017, this Court ordered preliminary relief for the class, in part requiring TDCJ to stop

housing elderly and disabled class members in the dangerously hot temperatures inside the Pack

Unit. Doc. 737.

       On February 2, 2018, after a two-day mediation, the Pack Unit inmates and TDCJ

informed the District Court of the settlement. On June 8, 2018, thirty days after a fairness

hearing, the District Court entered final judgment approving the parties’ settlement. Doc. 1188.

The final judgment, among many other terms, provided that Class Counsel would continue to

monitor conditions at the Pack Unit, and specifically would investigate allegations of retaliation.

See Doc. 1188, pp. 19–20.

       Once the class members returned to the Pack Unit, several reported that an unusual “unit-

wide shakedown” had occurred in May 2018, shortly after they had first arrived back pursuant to

the settlement. See Ex. 1. A unit-wide shakedown is a search of each inmate’s entire living area,

person, and collection of property, principally to check for contraband.1 To accomplish the

search, TDCJ typically requires every inmate to physically move all of their personal property to

a common area while officers search their cell or, in a dormitory-style facility like the Pack Unit,

their cubicle. The inmate is usually subjected to a strip search while their personal property is

perused by officers. During a unit-wide shakedown, prisoners in each living area are required to

move their belongings to the common area in sequence—for example, Dormitory 1 might have a

shakedown on the first day, while the remaining dormitories are “on lockdown,” and Dormitory

2 might have a shakedown on the second day, and so on, until the entire facility has been

searched. Unit-wide shakedowns typically occur twice per year per prison.



1
  As this case has not touched on the shakedown practice, counsel has limited access to formal
TDCJ policies on the subject and is relaying their general understanding from inmate reports and
other litigation against TDCJ.
                                                   3
                                        Exhibit A, Page 15 of 51
     Case
      Case4:19-cv-01712
           4:14-cv-01698 Document
                          Document14-2
                                   1402 Filed
                                         Filedonon12/09/19
                                                   04/05/19ininTXSD
                                                                TXSD Page
                                                                      Page164 of
                                                                              of 51
                                                                                 8



         During unit shakedowns, TDCJ often requires inmates to physically carry their own

property to the common area, but TDCJ has stated that carts are available at the Pack Unit for

older adults and people with disabilities. Ex. 5, Email from TDCJ Counsel. In addition, inmates

using wheelchairs are allegedly not required to pack their property at all. Id.

         Rather than TDCJ’s typical practice, however, at least three class members reported, in

correspondence and during in-person interviews with Class Counsel, that in May 2018 they were

not provided carts to move their belongings to the common area during a “shakedown” of the

Pack Unit in May 2018. Inmates could observe un-used carts available, but they reported being

prohibited from using them. See Ex. 1.2 Class Counsel conferred with TDCJ about this issue

before the next unit-wide shakedown, in December 2018. Ex. 1.

         Nonetheless, some class members again reported similar problems following the winter

unit-wide shakedown at the Pack Unit. According to the inmates Class Counsel spoke to, in

December 2018 the problems with the shakedown were confined to the E Building (where Mr.

Douthit states he resides), and did not extend to other portions of the prison. Class Counsel, in

turn, again reported the issue to TDCJ and again asked for further information on January 18,

2019, on March 12, 2019, and (after Mr. Douthit’s motion was filed) on March 28, 2019. Ex. 2,

3, 5, pp. 2–3.

         On March 12, 2019, before Mr. Douthit served his petition,3 TDCJ responded to class

counsel by stating that it would investigate, but also asserting that TDCJ “do[es] not see this

issue as remotely related to the heat litigation” and that it would not compensate Class Counsel

for hours incurred working on the issue. Ex. 4 (showing TDCJ Counsel’s email).

2
 Perhaps unsurprisingly, this is a common inmate allegation. See, e.g., Clewis v. Hirsch, No. H-
13-2308, 2016 WL 1258404 (S.D. Tex. March 30, 2016).
3
    Counsel received notice of Mr. Douthit’s petition on March 15, 2019. Ex. 6.
                                                    4
                                         Exhibit A, Page 16 of 51
   Case
    Case4:19-cv-01712
         4:14-cv-01698 Document
                        Document14-2
                                 1402 Filed
                                       Filedonon12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page175 of
                                                                            of 51
                                                                               8



       On March 15, 2019, Mr. Douthit’s petition was distributed to counsel by the Court’s

electronic case filing system. See Ex. 6.

       On March 28, 2019, Class Counsel followed up with TDCJ again, and counsel for TDCJ

advised that the allegation does not match the Pack Unit shakedown practice. Ex. 5.

III.   STANDARD OF REVIEW

       As part of the settlement agreement, Class Counsel conducts ongoing monitoring of the

settlement terms. See Doc. 989-4, p. 16, ¶ 6.2(d). TDCJ’s counsel is responsible for cooperating

with Class Counsel’s monitoring duties and compensating Class Counsel for time spent on them,

subject to an annual fee cap. Id. pp. 16–17, ¶¶ 6.2, 6.2(f). Alleged violations of the agreement

are to be submitted exclusively to Class Counsel, and Class Counsel may request that the Court

dispose of any claimed violations. Doc. 989-4, p. 13, ¶ E.1. The Court retains jurisdiction to

enforce the agreement. Doc. 989-4, p. 21, ¶ 7.6.

       “[T]he writ of mandamus is an extraordinary remedy reserved for extraordinary

situations. Traditionally, federal courts have exercised their mandamus power only ‘to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its

authority when it is its duty to do so.’” In re Am. Marine Holding Co., 14 F.3d 276, 277 (5th Cir.

1994) (quoting Gulf Stream Aerospace Corp. v. Mayacamus Corp., 485 U.S. 271, 289 (1988))

(internal citations omitted).

       Federal law prohibits prisons from retaliating against inmates for “reporting conditions

which may constitute a violation” of the Constitution, including for reporting them in

administrative proceedings required by the PLRA. 42 U.S.C. § 1997d. “To prevail on a claim of

retaliation, a prisoner must establish (1) a specific constitutional right, (2) the defendant's intent

to retaliate against the prisoner for his or her exercise of that right, (3) a retaliatory adverse act,



                                                       5
                                            Exhibit A, Page 17 of 51
    Case
     Case4:19-cv-01712
          4:14-cv-01698 Document
                         Document14-2
                                  1402 Filed
                                        Filedonon12/09/19
                                                  04/05/19ininTXSD
                                                               TXSD Page
                                                                     Page186 of
                                                                             of 51
                                                                                8



and (4) causation.” McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998). Retaliation is

actionable “if it is capable of deterring a person of ordinary firmness from further exercising his

constitutional rights.” Brunson v. Nichols, --- F.3d ----, 2017 WL 5476800 (5th Cir. Nov. 15,

2017).

IV.      ARGUMENT AND AUTHORITIES

         As an initial matter, the style of Mr. Douthit’s filing is incorrect. A writ of mandamus is

reserved for ordering completion of ministerial acts by government officials, and, in federal

court, typically it only arises in narrow situations where an appellate could not suffice to protect

from a lower court’s order. See In re Am. Marine Holding Co., 14 F.3d at 277. Class Counsel

could not identify any federal authority using this power to order counsel to act, and Mr. Douthit

cites none. In addition, Class Counsel’s duties under the settlement are not ministerial—before

Class Counsel can act on a complaint, counsel must make strategic decisions about how to

proceed, including by evaluating whether individual class member complaints merit action at all.

See FED. R. CIV. PROC. 11.

         However, Class Counsel agrees that Mr. Douthit’s sworn allegations (if true) are

potentially troubling, and that TDCJ has not provided sufficient evidence, as of this writing, to

refute them. If Mr. Douthit’s allegations are true, then they suggest that an official chose to alter

normal procedures, and that at least one official made comments suggesting the change had a

retaliatory motive. Accordingly, if the Court agrees that Mr. Douthit’s allegations, if true, would

constitute retaliation, the Court should order a show cause hearing (at TDCJ’s expense)4 where




4
  Class Counsel suggests a show cause hearing as the least burdensome, and most efficient means
to dispose of Mr. Douthit’s allegations. In the alternative, the Court could order, at TDCJ’s
expense, brief, 1-hour depositions of the officers Mr. Douthit identifies (Major Perez, Lieutenant
Temple, and Sergeant Kroll), and for TDCJ to produce relevant documents (including
                                                    6
                                         Exhibit A, Page 18 of 51
     Case
      Case4:19-cv-01712
           4:14-cv-01698 Document
                          Document14-2
                                   1402 Filed
                                         Filedonon12/09/19
                                                   04/05/19ininTXSD
                                                                TXSD Page
                                                                      Page197 of
                                                                              of 51
                                                                                 8



witnesses will be presented to potentially refute (or confirm) Mr. Douthit’s allegations, and

where the evidence Mr. Douthit alleges exists (such as the video recordings)5 be produced, so

that the Court can order appropriate relief under the settlement agreement.

V.      CONCLUSION

        For the foregoing reasons, Plaintiffs ask that the Court deny Mr. Douthit’s petition for

writ of mandamus as to Class Counsel, but, if Mr. Douthit’s claims cause the Court concern,

order a show cause hearing at TDCJ’s expense (or order any other appropriate relief the Court

may prefer). In the alternative, Class Counsel would ask that the Court direct Mr. Douthit that he

may file a separate suit concerning these matters (provided he has exhausted his administrative

remedies pursuant to the Prison Litigation Reform Act).


Dated: April 5, 2019.




grievances, disciplinary reports, medical records of Mr. Douthit and other inmates who consent,
and video recordings from the relevant locations) to be reviewed at TDCJ’s expense.
5
  Class Counsel would specifically direct the Court to the video recordings that Mr. Douthit
alleges exist showing the conduct of the May and December 2018 shakedowns in E Building,
where Mr. Douthit resided and was allegedly not provided an accommodation for his disability.
                                                   7
                                        Exhibit A, Page 19 of 51
   Case
    Case4:19-cv-01712
         4:14-cv-01698 Document
                        Document14-2
                                 1402 Filed
                                       Filedonon12/09/19
                                                 04/05/19ininTXSD
                                                              TXSD Page
                                                                    Page208 of
                                                                            of 51
                                                                               8




                                              Respectfully submitted,

                                              EDWARDS LAW
                                              The Haehnel Building
                                              1101 East 11th Street
                                              Austin, Texas 78702
                                                     Tel. (512) 623-7727
                                                     Fax. (512) 623-7729

                                              By: /s/ Scott Medlock
                                              JEFF EDWARDS
                                              State Bar No. 24014406
                                              Attorney-in-Charge
                                              Scott Medlock
                                              State Bar No. 24044783
                                              Michael Singley
                                              Texas Bar No. 00794642
                                              David James
                                              State Bar No. 24092572
                                              Federal ID No. 2496580

                                              ATTORNEYS FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record through the Electronic Case Files System of the Southern District
of Texas. A copy of the foregoing and all exhibits hereto have also been placed in the mail to Mr.
Douthit.

                                              /s/ Scott Medlock
                                              Scott Medlock




                                                  8
                                       Exhibit A, Page 20 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-1Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 211ofof51
                                                                Page       3




VIA EMAIL

                                      October 8, 2018
Leah O’Leary
Darren McCarty
Jeannine Coggeshall
Assistants Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
Fax. 512-936-2109
leah.oleary@oag.texas.gov
darren.mccarty@oag.texas.gov
Jeanine.coggeshall@oag.texas.gov

       RE:     Cole v. Livingston, et al., No. 4:14-cv-01698
               U.S. District Court, Southern District of Texas, Houston Division

Dear Ms. O’Leary,

        I write regarding our most recent monitoring visit to the Pack Unit on October 3,
2018. Two concerning matters were brought to our attention that we hope TDCJ intends
to resolve. A number of inmates have informed us they consider these matters retaliation,
which we are duty-bound to investigate in our role as Class Counsel.

   A. Condensation

        Inmates have informed us that the air conditioning is creating significant
condensation that is dripping onto inmates’ bunks and the walkways between bunks at the
Pack Unit. We hear that the inmates who live directly underneath the air conditioning
units stay wet throughout the day because there is nothing to stop the condensation or
catch the water before it reaches the bunk below. Since we understand that this is a
problem that is primarily affecting only a few inmates, a reasonable solution would be for
TDCJ to move these inmates to a different bunk or develop a method to address the
condensation so that it does not continue to be a problem for these inmates.

        Please inform us by October 20, 2018, how TDCJ intends to address this issue in
the future.

   B. Shakedown in May 2018

       Several inmates with disabilities that affect their mobility and/or lifting restrictions
have informed us officers forced them to carry or drag all of their belongings (including




                                      Exhibit A, Page 21 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-1Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 222ofof51
                                                                Page       3



heavy books) from their dormitory to the gym during the shakedown in May 2018. These
inmates also informed us they were told that their belongings would be thrown away if
they did not carry them. This is in contrast to what we understand is the usual practice
during shakedowns of accommodating these inmates with carts to transport their
belongings to and from the gym. We also understand that several carts were, in fact,
available during the shakedown, but that many inmates were not permitted to use them.
When we investigated this issue, we observed that a number of the inmates who maintain
they were forced to carry or drag their belongings use a cane or walker to ambulate. It is
particularly troubling that these inmates claim to have endured considerable pain while
being forced unnecessarily to carry their belongings when carts were seemingly available.

       Please provide us your assurance that the Pack Unit will resume the practice of
properly accommodating these inmates at future shakedowns.

   C. Law Library Policies

        We wanted to make you aware that we have heard from a number of inmates who
complain that the procedures governing law library access at the Pack Unit have become
more restrictive in the last couple of months. Due to their inconsistency with TDCJ’s
written policies, we are concerned these new law library policies are creating confusion
among inmates at the Pack Unit who use the law library. The inmates perceive these
changes to be retaliatory.

         For example, we are told inmates at the Pack Unit are now being required to fill
out a form titled Verification of Offender Case Number of Court Deadline for Subsequent
Storage Container Review to request extra time in the law library, when previously they
only had to complete an I-60. This new policy seems to conflict with the Offender
Orientation Handbook, which states: “Any offender who demonstrates the need for extra
time for law library use should submit an I-60, Offender Request to an Official, to the unit
ATC Supervisor. Except for good cause, such requests shall be granted for use of the law
library during the period an offender is not involved in programmatic activities.” Inmates
have also stated that they are being told that they cannot return to the law library for extra
time if they leave to use the restroom before the end of the time period allotted for inmates
to have extra time in the law library. This restroom issue is concerning at the Pack unit
given the huge number of elderly and disabled inmates who experience incontinence.

        Inmates also claim they must use the Verification of Offender Case Number form
to request the assistance of another inmate with legal matters; whereas, previously they
had only to submit an I-60 in accordance with the Offender Orientation Handbook, which
states: “Offenders may request a legal visit for the purpose of conferring with another
offender on legal matters by sending an I-60, Offender Request to an Official, to the unit
ATC Supervisor.”

       Finally, we have been informed that the Pack Unit has not made the final judgment
in Cole v. Collier (Doc. 1188) available to the inmates in the law library. We ask that you
please make this document available to inmates in the law library.



                                                2
                                      Exhibit A, Page 22 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-1Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 233ofof51
                                                                Page       3



       Thank you for your time and attention to these matters. Please do not hesitate to
contact me if you would like to discuss further.




                                             3
                                   Exhibit A, Page 23 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-2Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 241ofof51
                                                                Page       2




VIA FACSIMILE AND EMAIL

                                    January 18, 2019

Leah O’Leary
Darren McCarty
Jeannine Coggeshall
Assistants Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
Fax. 512-936-2109
leah.oleary@oag.texas.gov
darren.mccarty@oag.texas.gov
Jeanine.coggeshall@oag.texas.gov

       RE:     Cole v. Livingston, et al., No. 4:14-cv-01698
               U.S. District Court, Southern District of Texas, Houston Division

Dear Leah:

        I write regarding the recent “shakedown” that occurred at the Pack Unit.
According to inmates in E-Wing, carts were again not provided for inmates with
disabilities to transport their belongings. This time, the problem seems to have been
limited to inmates living in E-Wing.

        According to the inmates I spoke with (whom I consider reliable), the officers
searching the inmate property in A and B Wing conducted the property searches in the
inmates’ cubicles. This seems a reasonable accommodation for inmates with mobility
disabilities (who, it is my understanding, are predominantly housed in this buildings).
Likewise, it is my understanding that carts were provided for the inmates with lifting and
carrying restrictions living in C and D Wings. Again, this accommodation seems
reasonable.

        Unfortunately, according to the inmates I spoke with, this did not happen in E
Wing. According to the inmates I spoke with, in E Wing, there is a small, adjacent
recreation area where the property searches took place. Inmates in E Wing, including those
with physical disabilities, were required to carry (or drag) all their property to this
recreation area. Unfortunately, for the small number of inmates with significant physical
disabilities living in E Wing, this posed an insurmountable obstacle. One inmate told me
that he fell and injured himself while attempting to drag his property to the small
recreation area. According to the inmates, this incident should have been recorded on
video (which I respectfully ask you to preserve).




                                    Exhibit A, Page 24 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-2Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 252ofof51
                                                                Page       2



        Please give me a call to discuss this matter. I understand the difficulty in proving
that any of the above is retaliation (though several inmates have told me they heard
officers making comments at the May 2018 shakedown that could suggest that motive).
Nonetheless, these inmates’ disabilities are also not being accommodated when readily
available accommodations exist.




                                               2
                                     Exhibit A, Page 25 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-3Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 261ofof51
                                                                Page       1




                              Exhibit A, Page 26 of 51
           Case
           Case 4:19-cv-01712
                4:14-cv-01698 Document
                              Document 14-2
                                       1402-4Filed onon
                                                Filed 12/09/19 in TXSD
                                                        04/05/19  in TXSDPage 271ofof51
                                                                           Page       3


  From:    Scott Medlock scott@edwards-law.com
Subject:   Re: Cole v. Livingston et al.
   Date:   March 12, 2019 at 1:19 PM
     To:   O'Leary, Leah Leah.OLeary@oag.texas.gov, Willy Ramirez willy@edwards-law.com, Coggeshall, Jeanine
           Jeanine.Coggeshall@oag.texas.gov


       Leah,

       As I believe was made clear in the prior le7er, the inmates are alleging they are being mistreated
       during the shake-downs as retalia=on for the outcome of the lawsuit. That squarely falls within
       the se7lement monitoring terms. (Though, as I expect we will well exceed the number of hours
       allocated under the se7lement agreement again this year, I doubt disputes about a7orneys’ fees
       will be meaningful).

       Please also be assured that I bring only a small number of the “retalia=on” allega=ons to your
       a7en=on, and do so only when a signiﬁcant number of inmates who have proved to be reliable in
       the past provide me with credible informa=on.

       Sco7

       Sco7 Medlock
       A7orney
       Edwards Law Group
       1101 E. 11th St.
       Aus=n, TX 78702
       (512) 623-7727
       (512) 623-7729 [fax]
       www.edwards-law.com

       This email and any ﬁles a7ached are privileged and conﬁden=al, and is/are intended only for the
       individual named. If you are not the intended recipient or otherwise have reason to believe that
       you have received this message in error, please no=fy the sender by email and delete this
       message immediately from your computer. Any other use, reten=on, dissemina=on, forwarding,
       prin=ng, or copying of this message and any a7achments is strictly prohibited.



       From: "O'Leary, Leah" <Leah.OLeary@oag.texas.gov>
       Date: Tuesday, March 12, 2019 at 1:04 PM
       To: Willy Ramirez <willy@edwards-law.com>, "Coggeshall, Jeanine"
       <Jeanine.Coggeshall@oag.texas.gov>
       Cc: Sco7 Medlock <sco7@edwards-law.com>
       Subject: RE: Cole v. Livingston et al.

       Scott,

          I will forward this to TDCJ. But please note that we do not see this issue as remotely related
       to the heat litigation. I understand you feel you need to forward your client’s complaints, but we
       intend to scrutinize attorneys’ fees as they should be limited to monitoring the terms of the
       settlement. This issue would not fall within that role. Thank you.

                                                       Exhibit A, Page 27 of 51
 Case
 Case 4:19-cv-01712
      4:14-cv-01698 Document
                    Document 14-2
                             1402-4Filed onon
                                      Filed 12/09/19 in TXSD
                                              04/05/19  in TXSDPage 282ofof51
                                                                 Page       3




Leah O’Leary
Assistant Attorney General
Deputy Chief-Law Enforcement Defense Division
Leah.Oleary@oag.texas.gov
Phone: 512-463-2080
Fax: 512-370-9918




From: Willy Ramirez [mailto:willy@edwards-law.com]
Sent: Tuesday, March 12, 2019 11:26 AM
To: O'Leary, Leah <Leah.OLeary@oag.texas.gov>; Coggeshall, Jeanine
<Jeanine.Coggeshall@oag.texas.gov>
Cc: Sco7 Medlock <sco7@edwards-law.com>
Subject: Cole v. Livingston et al.

Ms. O’Leary,

Please ﬁnd a7ached correspondence from Sco7 Medlock regarding the December 2018
shakedown that occurred at Pack Unit.


Willy Ramirez
Legal Assistant
Edwards Law Group
1101 E. 11th St.
Austin, TX 78702
(512) 623-7727
(512) 623-7729 [fax]
willy@edwards-law.com

This email and any files attached are privileged and confidential, and
is/are intended only for the individual named. If you are not the
intended recipient or otherwise have reason to believe that you have
received this message in error, please notify the sender by email and
delete this message immediately from your computer. Any other use,
retention, dissemination, forwarding, printing, or copying of this message
and any attachments is strictly prohibited.


                                   Exhibit A, Page 28 of 51
Case
Case 4:19-cv-01712
     4:14-cv-01698 Document
                   Document 14-2
                            1402-4Filed onon
                                     Filed 12/09/19 in TXSD
                                             04/05/19  in TXSDPage 293ofof51
                                                                Page       3




                              Exhibit A, Page 29 of 51
4/2/2019                               Case
                                       Case 4:19-cv-01712
                                            4:14-cv-01698 Document
                                                          Document 14-2
                                                                    RE: Cole Filed
                                                                   1402-5             on
                                                                             v. Collier
                                                                                 Filed      12/09/19
                                                                                        - LeBlanc
                                                                                           on             in TXSD
                                                                                                  SOTP Issue
                                                                                                04/05/19     in TXSDPage 301ofof51
                                                                                                                      Page       3
  RE: Cole v. Collier ­ LeBlanc SOTP Issue
  From:    O'Leary, Leah <Leah.OLeary@oag.texas.gov>
  Sent:    Fri, Mar 29, 2019 at 1:18 pm
  To:      david@edwards­law.com
  Cc:      Scott Medlock, Coggeshall, Jeanine, Jeff Edwards

  Scott and David,

  Please provide the names of any inmate who claims he is not being admitted to the program. We need
  to have someone to look up in order to investigate a problem with him getting in the program. I
  forwarded your original letter to TDCJ to look into it. Inmates come in and come out of the SOPT
  program constantly. If there is a problem with someone in particular, I need to know who. There may
  be specific reasons if a particular offender has not been admitted to SOPT. But the only way to know
  that is to look at his file.


  As to Mr. Douthit, we have investigated the matter. He was seen by medical personnel on 1/3/19
  complaining of a sore on his amputated leg. Medical noted it as a sore, possibly from the prosthetic
  rubbing against the skin.

  The Pack Unit has not made any changes to its use of carts to aid prisoners with property during
  shakedowns. The same carts and same procedures are used as were before the litigation. The Unit has
  4 large carts that are about 8 feet long and 5 small carts that are about 4 feet long to carry property for
  offenders. During unit-wide shakedowns, they also utilize carts from around the unit that are not
  otherwise being used, such as kitchen or laundry carts. SSI’s assist with property during shakedowns as
  well. When officers search a specific area, they bring carts with them, along with SSIs to help carry
  property. All inmate property for an entire search area usually fits on 1 or 2 of the large carts. Carts are
  not given to individual inmates for just their own property. Inmates in wheelchairs are not required to
  pack up their property-their cubicles are searched with the property in place. This has been the
  procedure since before the litigation. The unit generally has the same number of carts as they have had
  for years.

  The alleged comments by officers are unsubstantiated. The staff at the Pack unit are diligent and
  sensitive to allegations of retaliation and we have no reason to believe that the alleged comments were
  made.


  From: david@edwards‑law.com [mailto:david@edwards‑law.com]
  Sent: Thursday, March 28, 2019 6:15 PM
  To: O'Leary, Leah <Leah.OLeary@oag.texas.gov>
                                                                                         Exhibit A, Page 30 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554246042281   1/3
4/2/2019                               Case
                                       Case 4:19-cv-01712
                                            4:14-cv-01698 Document
                                                          Document 14-2
                                                                    RE: Cole Filed
                                                                   1402-5             on
                                                                             v. Collier
                                                                                 Filed      12/09/19
                                                                                        - LeBlanc
                                                                                           on             in TXSD
                                                                                                  SOTP Issue
                                                                                                04/05/19     in TXSDPage 312ofof51
                                                                                                                      Page       3
  Cc: Sco Medlock <sco @edwards‑law.com>; Coggeshall, Jeanine <Jeanine.Coggeshall@oag.texas.gov>;
  Jeﬀ Edwards <jeﬀ@edwards‑law.com>
  Subject: RE: Cole v. Collier ‑ LeBlanc SOTP Issue

  Leah:

  This is the letter Scott refers to in his email below, originally sent on the 15th.

  Sincerely,
  David James
  ­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
  Edwards Law
  1101 East 11th Street
  Austin, TX 78702
  (512) 623­7727
  (512) 623­7729 (fax)

  This email and any files attached may be privileged and confidential, and the message is intended
  only for the individuals named. If you are not the intended recipient, please notify the sender by
  email and delete this message immediately from your computer.


  ­­­­­Original Message­­­­­
  From: "Scott Medlock" <scott@edwards­law.com>
  Sent: Thursday, March 28, 2019 5:57pm
  To: "O'Leary, Leah" <Leah.OLeary@oag.texas.gov>, "Coggeshall, Jeanine"
  <Jeanine.Coggeshall@oag.texas.gov>
  Cc: "david@edwards­law.com" <david@edwards­law.com>, "Jeff Edwards" <jeff@edwards­
  law.com>
  Subject: Cole v. Collier ­ LeBlanc SOTP Issue

  Leah,

  We have not received a response to our correspondence regarding the sex offender treatment program at the
  LeBlanc Unit. I have attached our original correspondence for your convenience.

  If the inmates allegations regarding the SOTP program are true – and the evidence we have viewed thus far
  strongly suggests they are – this appears to be a serious breach of the settlement agreement. Please call me
  about this no later than April 3. Otherwise, we intend to bring this issue to the Court’s attention and seek
  appropriate relief.                                                        Exhibit A, Page 31 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554246042281   2/3
4/2/2019                               Case
                                       Case 4:19-cv-01712
                                            4:14-cv-01698 Document
                                                          Document 14-2
                                                                    RE: Cole Filed
                                                                   1402-5             on
                                                                             v. Collier
                                                                                 Filed      12/09/19
                                                                                        - LeBlanc
                                                                                           on             in TXSD
                                                                                                  SOTP Issue
                                                                                                04/05/19     in TXSDPage 323ofof51
                                                                                                                      Page       3

  I believe it would also be in both sides best interests to discuss Mr. Douthit’s allegations next week, before
  our respective reports to the Court are due. Please let me know when you are available. Thanks.

  Scott

  Scott Medlock
  Attorney
  Edwards Law Group
  1101 E. 11th St.
  Austin, TX 78702
  (512) 623­7727
  (512) 623­7729 [fax]
  www.edwards­law.com

  This email and any files attached are privileged and confidential, and is/are intended only for the individual
  named. If you are not the intended recipient or otherwise have reason to believe that you have received this
  message in error, please notify the sender by email and delete this message immediately from your
  computer. Any other use, retention, dissemination, forwarding, printing, or copying of this message and any
  attachments is strictly prohibited.




                                                                                         Exhibit A, Page 32 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554246042281   3/3
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   331of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…

  Activity in Case 4:14­cv­01698 Cole et al v. Collier et al <B><font color=red>
  Filings submitted by pro se interested parties should first be reviewed by the Court
  before filing.</font></B> Complaint
  From: DCECF_LiveDB@txs.uscourts.gov
  Sent: Fri, Mar 15, 2019 at 12:16 pm
  To:   DC_Notices@txsd.uscourts.gov

  This is an automatic e­mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
  e­mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
  attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
  all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
  apply to all other users. To avoid later charges, download a copy of each document during this first
  viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
  apply.
                                                 U.S. District Court
                                          SOUTHERN DISTRICT OF TEXAS
  Notice of Electronic Filing
  The following transaction was entered on 3/15/2019 at 12:16 PM CDT and filed on 3/12/2019
                   Cole et al v. Collier et al Filings submitted by pro se interested parties should first be
  Case Name:
                   reviewed by the Court before filing.
  Case Number: 4:14­cv­01698
  Filer:           Shannon Mark Douthit
  Document
                   1390
  Number:
  Docket Text:
  PETITION FOR WRIT OF MANDAMUS PURSUANT TO F.R.A.P. 1331 & Rule 21
  against All Defendants filed by Shannon Mark Douthit.(mmarquez, 5)
  4:14­cv­01698 Notice has been electronically mailed to:

  Briana Marie Webb &nbsp &nbsp briana.webb@oag.texas.gov, deborah.woltersdorf@oag.texas.gov

  David Anthony James &nbsp &nbsp david@edwards­law.com

  Derek Josef Kammerlocher &nbsp &nbsp dkammerlocher@macdonalddevin.com

  Esteban Soto &nbsp &nbsp Esteban.Soto@oag.texas.gov, caroline.taylor@oag.texas.gov, esteban.s.soto@gmail.com

  Jeffrey S Edwards &nbsp &nbsp jeff@edwards­law.com, david@edwards­law.com, greg@edwards­law.com,
  mike@edwards­law.com, scott@edwards­law.com, willy@edwards­law.com

  Jeremy L Doyle &nbsp &nbsp jdoyle@reynoldsfrizzell.com, dfoley@reynoldsfrizzell.com, mdavis@reynoldsfrizzell.com

  John S Langley &nbsp &nbsp john.langley@oag.texas.gov

  Leah Jean O'Leary &nbsp &nbsp leah.oleary@oag.texas.gov, Amy.Lee@tdcj.texas.gov,
  Calysta.Lantiegne@TDCJ.TEXAS.GOV, James.Rheams@OAG.TEXAS.GOV, Jeanine.Coggeshall@oag.texas.gov,
                                                                           Exhibit A, Page 33 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      1/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   342of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  Kamilla.Stokes@TDCJ.TEXAS.GOV, Nicholas.Larkin@oag.texas.gov, Pearlie.Gault@TDCJ.TEXAS.GOV,
  Ruben.Zapata@TDCJ.TEXAS.GOV, Sherry.Hightower@oag.texas.gov

  Matthew J Greer &nbsp &nbsp matthew.greer@texasbar.com

  Michael C Singley &nbsp &nbsp mike@edwards­law.com

  Natalia Marissa Cornelio &nbsp &nbsp natalia@texascivilrightsproject.org, christopher@texascivilrightsproject.org,
  hou_ecf@fd.org, irene_weaver@fd.org, Nataliacornelio@gmail.com

  Nathan M Smith &nbsp &nbsp nsmith@reynoldsfrizzell.com, mhyland@reynoldsfrizzell.com

  Scott Charles Medlock &nbsp &nbsp scott@edwards­law.com, david@edwards­law.com, jeff@edwards­law.com,
  justin@edwards­law.com, shannon@edwards­law.com, wallis@edwards­law.com

  Wallis Anne Nader &nbsp &nbsp wallis@texascivilrightsproject.org, christopher@texascivilrightsproject.org

  4:14­cv­01698 Notice has not been electronically mailed to:

  Albert Hunter
  2070346
  Wallace Pack
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Anthony Ray Banks
  725673
  TelFord Unit
  3899 State Hwy 98
  New Boston, TX 75520

  Antwain Burks
  1913867
  Richard P Leblanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Barry Newman
  1733001­TC­3­34
  Pack One Unit
  2400 Walace Pack Rd
  Navasota, TX 77868

  Billy Joe Britton
  1757852
  Pack Unit A­3­25
  2400 Wallace Pack Rd.
  Navasota, TX 77868

  Casey Kaleb Kofnovel
  #1829587
  Hutchins State Jail
                                                                                         Exhibit A, Page 34 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      2/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   353of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…


  Charles A Malouff, Jr
  1978590
  Wallace Pack Unit
  2400 Wallace Pack Rd.
  Navasota, TX 77868

  Charles L Williams
  757877
  Pack I Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Charles C Taylor, Jr(Terminated)
  1347697
  Hutchins Unit
  1500 East Langdon Rd
  Dallas, TX 75241

  Charlie Malouff
  1978590
  Wallace Pack Unit
  2400 Wallace Pack Rd.
  Navasota, TX 77868

  Christopher Guffey(Terminated)
  #1903625
  Hutchins Unit
  1500 E Langdon Rd
  Dallas, TX 75241

  Clayton Wilson
  1175813
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Clem Hollingsworth
  2104025
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Clifford Fairfax(Terminated)
  418151
  TDCJ LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Daniel Puga
  2066114
  Wallace Pack Unit
  2400 Wallace Pack Rd                                                                   Exhibit A, Page 35 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      3/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   364of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  Navasota, TX 77868

  Darl Allen Stewart
  679827
  Pack 1
  2400 Wallace Pack Rd
  Navasota, TX 77868

  David C Garrett
  Wallace Pack
  2400 Wallace Pack Unit
  Navasota, TX 77868

  David Robert Veazey, Jr(Terminated)
  1921838
  Hutchins Unit
  1500 E. Landgon Road
  Dallas, TX 75241

  Dennis Pickard(Terminated)
  #1838141
  Hutchins Unit
  1500 E. Langdon Rd.
  Dallas, TX 75241

  Derek M. Bailey
  689542
  Hughes Unit
  Rt 2 Box 4400
  Gatesville, TX 76597

  Dung Tran


  Dusty Seaton
  1925508
  Leblanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Emery F. Smith(Terminated)
  #687002
  Hutchins Unit
  1500 East Langdon Road
  Dallas, TX 75241

  Eric Demond Lozano
  A.M. Stringfellow Unit
  1200 FM 655
  Rosharon, TX 77583

  George S. Clegg
  681197                                                                                 Exhibit A, Page 36 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      4/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   375of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Herman Arthur Peterman
  525011
  Richard P LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Jack Reeves
  739133
  Pack 1 Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Jackie Staley(Terminated)
  1886483
  Hutchins State Jail
  1500 E Langdon Rd
  Dallas, TX 75241

  James A. Meeks
  543366
  Estelle Unit
  264 FM 3478
  Huntsville, TX 77320

  James E Archer, Jr
  564695
  Pack One Unit
  2400 Wallace Pack Rd.
  Navasota, TX 77868

  James Stephen(Terminated)
  1890872
  Hutchins Unit
  1500 E. Langdon Rd
  Dallas, TX 75241

  James Michael Camarata(Terminated)
  1830434
  TDCJ
  1500 E. Langdon Rd.
  Dallas, TX 75241

  Jason P. Smith
  1118542
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

   Jason Bridges(Terminated)                                                             Exhibit A, Page 37 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      5/11
4/2/2019
             g Activity
                (               )          Case
                        in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   386of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  1816679
  Hutchins Unit
  1500 E. Langdon Rd.
  Dallas, TX 75241

  Jay Yoon Chung
  1876067
  1500 E. Langdon Rd.
  Dallas, TX 72541

  Jeffery Dobbins
  2092746
  Leblanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Jeffrey R Adams
  632670
  Stiles Unit
  3060 FM 3514
  Beaumont, TX 77705

  Jerry L. Thomas
  568754
  Leblanc Unit
  3695 F.M. 3514
  Beaumont, TX 77705

  John Cloud
  11702 Bowlan Lane
  Houston, TX 77035­2214

  John Ford
  661737
  Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Jorge Jones(Terminated)
  1934436
  1500 E. Langdon Rd.
  Dallas, TX 75241

  Joseph Peter Le'Dee'(Terminated)
  #1262929
  Eastham Unit/TDCJ­ID
  2665 Prison Road #1
  Transient Status Overflow
  M­Line 2­12­B
  Lovelady, TX 75851

  Kelvin Jones
  #1777657                                                                               Exhibit A, Page 38 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      6/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   397of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  Stiles Unit
  3060 FM 3514
  Beaumont, TX 77705

  Lakeith R. Amir­Sharif
  1505969
  LeBlanc Prison Unit
  3695 FM 3514
  Beaumont, TX 77705

  Leo Motte(Terminated)
  1910822
  Hutchins Unit
  1500 E. Langdon Rd
  Dallas, TX 75241

  Marcus Natt
  1827898
  1500 E. Langdon Rd
  Dallas, TX 75241

  Mario Martinez
  Hightower Unit
  902 FM686
  Dayton, TX 77535

  Michael Walton
  1546568
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Patrick Ford
  1564102
  LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Paul Minix(Terminated)
  #638154
  Eastham Unit
  2665 Prison Rd
  Lovelady, TX 75851

  Quincy Deshan Butler
  01899541
  Eastham Unit
  2665 Prison Rd 1
  Lovelady, TX 75851

  R Wayne Johnson
  #282756
  9601 Spur 591                                                                          Exhibit A, Page 39 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      7/11
4/2/2019
         p                                Case
              Activity in Case 4:14-cv-01698
                                         Case      4:19-cv-01712
                                             Cole et
                                                  4:14-cv-01698                 Document
                                                     al v. Collier et al &lt;B&gt;&lt;font
                                                                               Document            14-2Filings
                                                                                           color=red&gt;
                                                                                                 1402-6    Filed   onon
                                                                                                               submitted
                                                                                                              Filed      12/09/19
                                                                                                                         by 04/05/19     in in
                                                                                                                            pro se interested TXSD
                                                                                                                                              parties
                                                                                                                                                TXSD       Page
                                                                                                                                                      should ﬁrst
                                                                                                                                                              Page   408of of51
                                                                                                                                                                  be reviewed by
                                                                                                                                                                               11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  Clements
  Amarillo, TX 79107­9606

  Raymond Torres
  #860248
  Stringfellow Unit
  1200 FM 655
  Rosharon, TX 77583

  Richard Jaxson
  468760
  Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Richard Lares
  1592255
  LeBlanc Unit
  Pack 1 Unit
  2400 Wallace Pack Rd.
  Navasota, TX 77868

  Robert Gutierrez
  563113
  Stiles Unit
  3060 FM 3514
  Beaumont, TX 77705

  Robert Arthur Voris
  1225841
  Leblanc Unit
  3659 Fm 3514
  Beaumont, TX 77705

  Robert Leon Roberts
  328150
  Connally Unit
  899 FM 632
  Kenedy, TX 78119

  Robert Lewis Hall
  1861148
  Pack One
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Robert W Jurek
  1826038
  Hutchins Unit
  1500 East Langdon Road
  Dallas, TX 77251

   Ronnald L Barrow, I                                                                   Exhibit A, Page 40 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                     8/11
4/2/2019
                 ,                         Case
               Activity in Case 4:14-cv-01698
                                          Case      4:19-cv-01712
                                              Cole et
                                                   4:14-cv-01698                 Document
                                                      al v. Collier et al &lt;B&gt;&lt;font
                                                                                Document            14-2Filings
                                                                                            color=red&gt;
                                                                                                  1402-6    Filed   onon
                                                                                                                submitted
                                                                                                               Filed      12/09/19
                                                                                                                          by 04/05/19     in in
                                                                                                                             pro se interested TXSD
                                                                                                                                               parties
                                                                                                                                                 TXSD       Page
                                                                                                                                                       should ﬁrst
                                                                                                                                                               Page   419of of51
                                                                                                                                                                   be reviewed by
                                                                                                                                                                                11the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  1649969
  Le Blanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Ronnie Armstrong(Terminated)
  1897849
  Hutchins Unit
  1500 E. Langdon Road
  Dallas, TX 75241

  Rudy Garza Molina(Terminated)
  1877909
  Hutchins Unit
  1500 East Langdon Road
  Dallas, TX 75241

  Ryan Howard
  02038904
  Richard P LeBlanc Unit
  3695 FM 3514
  Beaumont, TX 77705

  Ryan D Gresham
  01708644
  Wallace Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Shannon Mark Douthit


  Sidney Beasley
  1625687
  CT Terrell Unit
  1300 FM 655
  Rosharon, TX 77583­8604

  Stanley Bernard Sherman
  515448
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Steve Galloway
  01979928
  Wallace Pack Unit #1
  2400 Wallace Pack Road
  Navasota, TX 77868

  Steve Parker
  678438
  Wallace Pack
  2400 Wallace Pack Rd                                                                   Exhibit A, Page 41 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                      9/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                         Case     et4:19-cv-01712
                                              Cole4:14-cv-01698                 Document
                                                     al v. Collier et al &lt;B&gt;&lt;font
                                                                               Document            14-2Filings
                                                                                           color=red&gt;
                                                                                                 1402-6    Filed   on on12/09/19
                                                                                                               submitted
                                                                                                             Filed       by04/05/19      ininTXSD
                                                                                                                            pro se interested parties
                                                                                                                                               TXSD        Page
                                                                                                                                                      should ﬁrst
                                                                                                                                                             Page    4210ofof51
                                                                                                                                                                  be reviewed by11
                                                                                                                                                                                 the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  Navasota, TX 77868

  Steven Perez
  #1514617
  Connally Unit
  899 FM 632
  Kenedy, TX 78119

  Tashumbre L. Jones(Terminated)
  1876080
  Hutchins Unit
  1500 E. Langdon Rd.
  Dallas, TX 75241

  Terry Reece Franklin
  458004
  Wallace Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Thomas Byron(Terminated)
  #1897531
  Hutchins State Jail
  1500 E. Langdon Rd
  Dallas, TX 75241

  Trevais Freeman
  2020261
  Wallace Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  Wayne Windell Williams
  1968085
  Wallace Pack Unit
  2400 Wallace Pack Rd
  Navasota, TX 77868

  William Harrison Blackwell
  1532742
  Pack 1
  2400 Wallace Pack Rd
  Navasota, TX 77868

  William Marshall Carman, Jr
  #571323
  Wallack Pack Unit
  2400 Wallace Pack Rd
  Navasota, Tx 77868

  Wisdom L Simms, Jr
  1995211
  LeBlanc Unit                                                                           Exhibit A, Page 42 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                    10/11
4/2/2019                                   Case
               Activity in Case 4:14-cv-01698
                                         Case     et4:19-cv-01712
                                              Cole4:14-cv-01698                 Document
                                                     al v. Collier et al &lt;B&gt;&lt;font
                                                                               Document            14-2Filings
                                                                                           color=red&gt;
                                                                                                 1402-6    Filed   on on12/09/19
                                                                                                               submitted
                                                                                                             Filed       by04/05/19      ininTXSD
                                                                                                                            pro se interested parties
                                                                                                                                               TXSD        Page
                                                                                                                                                      should ﬁrst
                                                                                                                                                             Page    4311ofof51
                                                                                                                                                                  be reviewed by11
                                                                                                                                                                                 the Court before ﬁling.&lt;/font&gt;&lt;/B&g…
  3695 FM 3514
  Beaumont, TX 77705
  The following document(s) are associated with this transaction:
  Document description:Main Document
  Original filename:n/a
  Electronic document Stamp:
  [STAMP dcecfStamp_ID=1045387613 [Date=3/15/2019] [FileNumber=30167069­
  0] [33b7d419faced1147ec2ed8b954a8df96fcba9b97e0f5d078daf84aef63e54e249
  57894ee3d93a5e9cb397e8c5d3d501682791800e9edb95d65724d4116ff6a9]]




                                                                                         Exhibit A, Page 43 of 51
https://apps.rackspace.com/versions/webmail/16.2.2-RC/popup.php?wsid=20F7F9C4FE4C4848B4541EDA6DDD8CCA-e90cc05ef2576be47d994c52f73e7d95#1554252093750                                                                    11/11
   Case
   Case 4:19-cv-01712
        4:14-cv-01698 Document
                      Document 14-2
                               1402-7Filed onon
                                        Filed 12/09/19 in TXSD
                                                04/05/19  in TXSDPage 441ofof51
                                                                   Page       1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
KEITH COLE, JACKIE BRANNUM, RICHARD              §
KING, MICHAEL DENTON, FRED WALLACE,              §
and MARVIN RAY YATES, individually and on        §
behalf of those similarly situated,              §                   CIVIL ACTION NO.
                                    Plaintiffs,  §                      4:14-cv-1698
                                                 §
v.                                               §
                                                 §
BRYAN COLLIER, in his official capacity,         §
ROBERT HERRERA, in his official capacity, and    §
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, §
                                                 §
                                     Defendants. §

 ORDER DENYING SHANNON DOUTHIT’S PETITION FOR WRIT OF MANDAMUS

        Before the Court is Shannon Douthit’s Petition for Writ of Mandamus. Having reviewed

the parties’ responses, the pleadings on file, the arguments of the parties, and all applicable law,

the Court hereby DENIES the petition in its entirety.

        IT IS SO ORDERED.



Date:                                 .




                                                  KEITH P. ELLISON
                                                  UNITED STATES DISTRICT JUDGE




                                          Exhibit A, Page 44 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1406 Filed
                                    Filedonon12/09/19
                                              04/11/19ininTXSD
                                                           TXSD Page
                                                                 Page451 of
                                                                         of 51
                                                                            4




                               Exhibit A, Page 45 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1406 Filed
                                    Filedonon12/09/19
                                              04/11/19ininTXSD
                                                           TXSD Page
                                                                 Page462 of
                                                                         of 51
                                                                            4




                               Exhibit A, Page 46 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1406 Filed
                                    Filedonon12/09/19
                                              04/11/19ininTXSD
                                                           TXSD Page
                                                                 Page473 of
                                                                         of 51
                                                                            4




                               Exhibit A, Page 47 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1406 Filed
                                    Filedonon12/09/19
                                              04/11/19ininTXSD
                                                           TXSD Page
                                                                 Page484 of
                                                                         of 51
                                                                            4




                               Exhibit A, Page 48 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1439 Filed
                                    Filedonon12/09/19
                                              07/09/19ininTXSD
                                                           TXSD Page
                                                                 Page491 of
                                                                         of 51
                                                                            3
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          July 11, 2019
                                                                       David J. Bradley, Clerk




                               Exhibit A, Page 49 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1439 Filed
                                    Filedonon12/09/19
                                              07/09/19ininTXSD
                                                           TXSD Page
                                                                 Page502 of
                                                                         of 51
                                                                            3




                               Exhibit A, Page 50 of 51
Case
 Case4:19-cv-01712
      4:14-cv-01698 Document
                     Document14-2
                              1439 Filed
                                    Filedonon12/09/19
                                              07/09/19ininTXSD
                                                           TXSD Page
                                                                 Page513 of
                                                                         of 51
                                                                            3




                               Exhibit A, Page 51 of 51
